Citation Nr: 0617499	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
on the basis of permanent incapacity for self-support prior 
to attaining 18 years of age.



WITNESSES AT HEARING ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran had pre-war service from September 1, 1941, 
through December 7, 1941; was in beleaguered status from 
December 8, 1941, through April 8, 1942; was a prisoner of 
war from April 10, 1942, through June 27, 1942; and was in no 
casualty status for the following periods:  from June 28, 
1942, through September 18, 1942, September 28, 1942, through 
October 9, 1942; November 1, 1942, through November 23, 1942, 
December 10, 1942, through December 14, 1942, December 28, 
1942, through January 18, 1943, February 1, 1943, through 
February 16, 1943, and from February 23, 1943, through 
February 27, 1943.  He was missing for the brief periods of 
time not mentioned above; had undetermined service from 
February 28, 1945, through February 27, 1945; and had regular 
Philippine Army service from February 1945, to May 1946.  The 
veteran died in July 1981.  The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for VA benefits 
based on permanent need for self-support prior to reaching 18 
years of age.  The Board notes that a statement of the case 
was issued in May 2004, and it construes a statement received 
from the veteran the following month to be his substantive 
appeal in this matter.


FINDINGS OF FACT

1.  The appellant, the son of the veteran, was born in March 
1945.

2.  The competent clinical evidence of record fails to 
demonstrate that the appellant became permanently incapable 
of self-support prior to his 18th birthday.


CONCLUSION OF LAW

The appellant did not become permanently incapable of self-
support prior to attaining the age of 18.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.315, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The VA satisfied its duty to notify by means of June 2003 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for VA benefits on the basis 
of permanent incapacity for self-support prior to his 18th 
birthday, any question as to the appropriate effective date 
to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's medical records, and statements submitted in his 
behalf.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would preclude sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (1998).  
In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

The regulations provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 C.F.R. § 3.4(b)(2) (2005).

Pension is a benefit payable by the VA to a surviving spouse 
or child because of a veteran's nonservice-connected death.  
38 C.F.R. § 3.3(b)(3)(4) (2005).

The appellant, the son of the veteran, asserts that he is 
entitled to VA benefits as the veteran's child.  He argues 
that he became incapable of self-support prior to his 18th 
birthday.  The evidence supporting the appellant's claim 
consists of his statements, statements submitted on his 
behalf and some medical evidence.  Several affiants have 
attested to his disability.  In separate affidavits dated in 
March and April 2004, two former teachers maintained that the 
veteran had been their student in elementary school and that 
he was bilaterally paraplegic as a result of a bout with 
polio.  The affiants each stated that the veteran was unable 
to freely move about and that he was carried from his house 
to his seat in the classroom and wherever he would be 
transported.  A private physician reported in January 2002 
that he had treated the appellant for inborn polio, and that 
he was disabled and suffered physical deformities.  

The evidence against the claim includes the fact that the 
appellant was born in March 1945, and he has not provided any 
clinical documentation that he was unable to provide self-
support before March 1963, when he turned 18 years old.  
Although his former teachers attested to the fact that he had 
to be carried wherever he went, they also acknowledged that 
he had attended college.  The appellant also noted in June 
2003 that, while unable to complete it, he had taken an 
electronics course.  He added that he tried to self-study 
radio mechanics, and had practiced it as a source of income 
for the previous year.  He noted that it had become difficult 
due to his poor vision and slight paralysis of his hands.  
While the appellant has submitted additional medical 
evidence, this related to treatment in 2002 for transient 
ischemic attack and did not provide any documentation of his 
condition prior to March 1963.  Similarly, two affiants noted 
that the appellant was disabled from 1984.  Significantly, a 
December 2002 report from a private clinic concluded that the 
appellant might have difficulty with heavy labor.

In sum, there is no objective clinical evidence establishing 
that the appellant was incapable of self-support prior to his 
attaining the age of 18 years.  The Board finds the fact that 
he evidently attended college and was able, as recently as 
the year 2002 to have a source of income from working, to be 
of greater probative value than the statement that he had 
polio as a child.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for VA 
benefits on the basis of permanent incapacity for self-
support prior to attaining 18 years of age.


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


